 1   GREENBERG TRAURIG, LLP
 2   Rick L. Shackelford (SBN 151262)
     Adam Siegler (SBN 116233)
 3   1840 Century Park East, Suite 1900
 4   Los Angeles, CA 90067-2121
     Telephone: 310-586-7700; Fax: 310-586-7800
 5   Email: ShackelfordR@gtlaw.com
 6            SieglerA@gtlaw.com

 7   Attorneys for Defendants
     Ocean Spray Cranberries, Inc. and Arnold Worldwide, LLC
 8

 9

10                                UNITED STATES DISTRICT COURT
11                             SOUTHERN DISTRICT OF CALIFORNIA
12   CRYSTAL HILSLEY, on behalf of                 CASE NO.: 3:17-CV-2335-GPC-MDD
13   herself and all others similarly situated,
                                                   [Hon. Gonzalo P. Curiel]
14
                             Plaintiff,
15                                                 DEFENDANT OCEAN SPRAY
     v.                                            CRANBERRIES, INC.’S OPPOSITION
16
                                                   TO PLAINTIFF’S EX PARTE MOTION
17   OCEAN SPRAY CRANBERRIES, INC.;
     ARNOLD WORLDWIDE LLC, and Doe [Filed concurrently with Declaration of Rick
18
     Defendants 1 through 5, inclusive, Shackelford]
19
                             Defendant.
20

21

22
                                                   Date of Removal:      September 19, 2017
23

24

25

26

27

28

                                                                                 3:17-CV-2335
                         DEFENDANT’S OPPOSITION TO PLAINTIFF’S EX PARTE MOTION
     ACTIVE 44934132v1
 1                                              TABLE OF CONTENTS
 2                                                                                                                          Page
 3

 4
     I.      INTRODUCTION .................................................................................................. 1

 5   II.     FACTUAL AND PROCEDURAL BACKGROUND ........................................... 4
 6           A.       Plaintiff Has Obstructed Settlement In The Hilsley Case ............................ 4
 7           B.       Plaintiff Froio Has Cooperated In Settlement Discussions.......................... 5
 8
     III.    ARGUMENT .......................................................................................................... 7
 9
             A.       Plaintiff’s Ex Parte Is Improper Because There Is No Emergency ............. 7
10

11
             B.       The Ninth Circuit Has Prohibited Injunctive Relief Against Other
                      Settlements In Other Cases .......................................................................... 9
12           C.       Plaintiff’s Notice To Relate The Froio Case Is An Admission That The
                      Subject Cases Should Be Settled On A National Basis ............................. 15
13
             D.       This Case Should Be Stayed Pending A National Settlement in Froio. .... 16
14

15   IV.     CONCLUSION..................................................................................................... 17

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                   i
                                                                                                                3:17-CV-2335
                         DEFENDANT’S OPPOSITION TO PLAINTIFF’S EX PARTE MOTION
     ACTIVE 44934132v1
 1                                                      TABLE OF AUTHORITIES
 2                                                                                                                                          Page(s)
 3   Federal Cases
 4
     Ahearn v. Espinosa,
 5      926 F.3d 539 (9th Cir. 2019) .......................................................................................................... 2, 11

 6   In re Am. Online Spin-Off Accounts Litig.,
         No. 04-1581-RSWL, 2005 WL 5747463 (C.D. Cal. May 9, 2005) ....................................... 13, 14, 15
 7
     Brod v. Sioux Honey Ass’n,
 8      927 F. Supp. 2d 811 (N.D. Cal. 2013) ................................................................................................ 16
 9   Ciuffitelli v. Deloitte & Touche LP,
10      No. 3:16-cv-00580-AC, 2019 WL 1441634 (D. Or. Mar. 19, 2019).................................................... 8

11   Class Plaintiffs v. City of Seattle,
        955 F.2d 1268 (9th Cir. 1992) ............................................................................................................ 16
12
     Elec. Payment Sys. v. Elec. Payment Sols. of Am. Inc.,
13      No. 1:14-cv-02624-WYD-MEH, 2019 WL 2106416 (D. Colo. Jan. 17, 2019) ................................. 15
14   Espinosa v. Ahearn (In re Huyndai & Kia Fuel Econ. Litig.),
        881 F.3d 679 (9th Cir. 2018) ................................................................................................................ 2
15

16   Ewing v. K2 Prop. Dev., LLC,
        No. 16-cv-0678-LAB-AGS, 2018 WL 3436970 (S.D. Cal. July 17, 2018) ......................................... 7
17
     Gutierrez-Rodriguez v. R.M. Galicia, Inc.,
18      No. 16-CV-00182-H-BLM, 2018 WL 1470198 (S.D. Cal. Mar. 26, 2018) ....................................... 16
19   Hibler v. Santander Consumer USA, Inc.,
        Case No EDCV-13-1354-JGB, 2013 WL 12137716 (C.D. Cal. Nov. 21, 2013) ......................... 12, 13
20

21   Jaffe v. Morgan Stanley DW, Inc.,
         2007 WL 163196 (N.D. Cal. Jan 19, 2007) ........................................................................................ 17
22
     Langer v. McHale,
23      No. 13cv2721-CAB-NLS, 2014 U.S. Dist. LEXIS 183550 (S.D. Cal. Aug. 20, 2014) ....................... 7

24   Mazza v. Am. Honda Motor Co.,
       666 F.3d 581 (9th Cir. 2012) .............................................................................................................. 17
25
     Negrete v. Allianz Life Ins. Co. of N. Am.,
26
        523 F.3d 1091 (9th Cir. 2008) ..................................................................................................... passim
27
     Rutter & Wilbanks Corp. v. Shell Oil Co.,
28      314 F.3d 1180 (10th Cir. 2002) .......................................................................................................... 12
                                                                            ii
                                                                                                                                3:17-CV-2335
                            DEFENDANT’S OPPOSITION TO PLAINTIFF’S EX PARTE MOTION
     ACTIVE 44934132v1
 1   Smith v. CRST Van Expedited, Inc.,
        No. 10-cv-1116-IEG (WMC), 2012 WL 5873701 (S.D. Cal. Nov. 20, 2012) ................................... 12
 2
     Zepeda v. Paypal, Inc.,
 3
        No. 10-cv-02500-SBA (JCS), 2014 WL 1653246 (N.D. Cal. Apr. 23. 2014).................................... 12
 4
     California Cases
 5
     Norwest Mortg., Inc. v. Superior Court,
 6      72 Cal. App 4th 214 (1999) ................................................................................................................ 17

 7   Federal Statutes
 8   28 U.S.C.
        § 1407.................................................................................................................................................. 14
 9

10   Federal Food, Drug, and Cosmetic Act, 21 U.S.C.
        § 301, et. seq. .................................................................................................................................. 1, 16
11      § 343-1(a)(3) ....................................................................................................................................... 16

12   Federal Rules of Civil Procedure
        Rule 23 .................................................................................................................................................. 3
13      Rule 23(b)(2) ....................................................................................................................................... 16
        Rule 23(e).............................................................................................................................................. 8
14
        Rule 23(g) ............................................................................................................................................. 2
15      Rule 42 ................................................................................................................................................ 15
        Rule 42(a)............................................................................................................................................ 15
16
     Other State Statutes
17
     Massachusetts General Law 93-A .............................................................................................................. 3
18
     Other Authorities
19

20   All Writs Act ......................................................................................................................................... 2, 14

21   Anti-Injunction Act ..................................................................................................................................... 2

22   William B. Rubenstein et al., Newberg on Class Actions § 13:60 (5th ed. Supp. 2019) ........................... 12

23

24

25

26

27

28
                                                                                  iii
                                                                                                                                            3:17-CV-2335
                              DEFENDANT’S OPPOSITION TO PLAINTIFF’S EX PARTE MOTION
     ACTIVE 44934132v1
 1   I.      INTRODUCTION
 2           Plaintiff Hilsley’s ex parte application should be denied because there is no
 3   emergency. Plaintiff seeks to enjoin Ocean Spray from attempting to settle on a national
 4   basis in the Froio case pending in the District of Massachusetts that currently includes 49
 5   states and could be expanded to include California. But such a settlement, if it were to
 6   occur, would be subject to approval by Judge Saylor, the judge in the District of
 7   Massachusetts to whom the Froio case is assigned. If such a settlement materializes, and
 8   if the settlement could affect Plaintiff’s interests (neither of which she can show at this
 9   point), she will have ample time and opportunity to raise her concerns there. There is no
10   emergency to justify ex parte relief, and no irreparable injury to Plaintiff if this Court
11   declines her entreaty to enjoin proceedings in another federal court.
12           On the merits, Plaintiff’s request for “clarification” of this Court’s class
13   certification order is a complete misnomer. The “clarity” she seeks includes relief that
14   she never requested as part of her class certification motion – namely, that she should be
15   granted a monopoly on any and all settlement efforts, even though she deliberately chose
16   to sue only on behalf of a California class. Any request for such relief would have been
17   improper at the class certification stage, and it is improper now. As this Court is aware
18   from prior briefing, the law regarding food labeling is set by federal law (the Food, Drug
19   and Cosmetics Act), and any differences created by state law are expressly preempted.
20   Accordingly, there could never be any effective “California-only” settlement. Rather,
21   any negotiated resolution of the core “malic/fumaric acid as flavor” issue was necessarily
22   going to be on a national basis, regardless whether this case or Froio provided the vehicle
23   for reaching such a result. For that reason, any requirement or order that would carve
24   California consumers off and confine their treatment to the Hilsley case and only Hilsley
25   frustrates the goal of settlement and merely guarantees either more litigation, or
26   indirectly creates an inappropriate monopoly for one group of lawyers in settlement

27

28

                                                     1
                                                                                       3:17-CV-2335
                         DEFENDANT’S OPPOSITION TO PLAINTIFF’S EX PARTE MOTION
     ACTIVE 44934132v1
 1   discussion. 1 The principal difference between Plaintiff and Froio is that Froio elected to
 2   sue in Massachusetts, where Ocean Spray has its principal place of business and is
 3   therefore subject to general jurisdiction, rather than relying upon California’s long-arm
 4   statute. Thus, the Froio case does not present the same potential choice of law issues that
 5   existed until recently in the Ninth Circuit regarding all multi-state class actions (and
 6   which still exist for multi-state litigated class actions), because Ocean Spray is subject
 7   generally to Massachusetts law. 2
 8           As for her requested monopoly, Plaintiff has the law exactly backwards. She cites
 9   Negrete v. Allianz Life Ins. Co. of N. Am., 523 F.3d 1091 (9th Cir. 2008) as authority for
10   an order blocking settlements in other courts in favor of an earlier-filed case—but the
11   Ninth Circuit rejected such an order as an improper injunction that violated the All Writs
12   Act and the Anti-Injunction Act. Thus, Negrete forecloses the relief she seeks. Plainly
13   put, she cites no other authority to support the relief her ex parte application seeks. 3
14   1
       Plaintiff contorts the advisory committee notes to Rule 23(g) as supporting this sort of
15   nationwide monopoly for a one-state class. Neither the Rule nor the notes supports this
     result, and Plaintiff cites no case from any jurisdiction even remotely adopting or
16
     endorsing her argument. Moreover, the entire argument is flatly insupportable in light of
17   the Ninth Circuit’s Negrete decision, discussed at length below.
     2
       A few months after this case was removed, a panel of the Ninth Circuit issued its
18
     decision in Espinosa v. Ahearn (In re Huyndai & Kia Fuel Econ. Litig.), 881 F.3d 679
19   (9th Cir. 2018), which cast doubt upon the ability of this court to approve any nationwide
     class settlement, particularly if the settlement and remedies were based upon California
20
     state consumer protection law. The Froio plaintiffs filed in the District of Massachusetts,
21   where Ocean Spray has its principal place of business and, therefore, any nationwide
     settlement that might eventually occur did not present the same issues as in Ahearn.
22
     When Ahearn was recently reversed by an en banc panel in June 2019, concerns about
23   this Court’s ability to approve a negotiated nationwide settlement were alleviated, but
24
     there was never a national class nor settlement proposed in this case. See Ahearn v.
     Espinosa, 926 F.3d 539 (9th Cir. 2019). Moreover, by the date the en banc decision in
25   Espinosa issued, the Froio mediation had already been scheduled. [Shackelford Decl.,
26
     ¶ 3.]
     3
       The remaining orders cited by Plaintiff [Dkt. 199 at 7:27–8:12] are similarly unhelpful.
27   Nothing in any of those orders purported to grant the interim class counsel being
28
     appointed the exclusive authority to negotiate regarding matters outside the ordering
     courts’ jurisdiction.
                                                    2
                                                                                      3:17-CV-2335
                         DEFENDANT’S OPPOSITION TO PLAINTIFF’S EX PARTE MOTION
     ACTIVE 44934132v1
 1           In fact, in terms of common sense and judicial economy, it makes sense to resolve
 2   the subject claims on a national basis. And Plaintiff has recently confirmed that by filing
 3   a Notice of Related Case [Dkt. 198] which states that the “plaintiffs in the Froio action
 4   assert identical claims to those asserted in the present Hilsley action . . . .” 4
 5           If Plaintiff and her counsel wanted to be the sole arbiters of a national class or
 6   national class settlement, they should have requested a national class in the complaint and
 7   in the motion for class certification. They did neither. This current motion is a naked
 8   power grab, and an improper attempt to achieve that result through the back door.
 9   Plaintiff’s motion makes no showing whatsoever that there is anything so unique or
10   special about California law or California consumers that their interests could not be
11   protected as part of a national class settlement, if one is achieved. Nor has Plaintiff cited
12   any authority for the proposition that Rule 23, or class certification orders, necessarily
13   create “litigation fiefdoms” that fall under the exclusive domain of a particular group of
14   lawyers. National class settlements happen routinely, approved by district court judges
15   all over the country, even in the face of competing actions pending elsewhere. Again, as
16   the Ninth Circuit made clear in Negrete, the role of courts is to police the outcome of
17   settlement processes in reviewing proposed class settlements to determine they are fair
18   and reasonable—not to police the process by which settlements are negotiated, nor to
19   confer monopoly negotiating power on any “preferred” set of lawyers.
20           Plaintiff’s motion certainly makes no showing that the District Court in
21   Massachusetts is unable to police any outcome in Froio by making an appropriate
22   inquiry—indeed, applying a rigorous analysis—to any settlement that might be put
23   before that Court to determine that its terms are fair and reasonable to all class members,
24   Californians included. Judge Saylor’s role in that regard would be no different than the
25   role this Court would have played in evaluating any one-state or national settlement if,
26   4
      Notably, Plaintiff’s counsel—the same ones bringing this ex parte application—recently
27   served a demand letter under Massachusetts General Law 93-A on behalf of an ostensible
28
     Massachusetts consumer. [Shackelford Decl., ¶ 5, Ex. 3.] This was a transparent attempt
     to gain a toe hold for counsel to inject themselves into the proceedings in Massachusetts.
                                                   3
                                                                                      3:17-CV-2335
                         DEFENDANT’S OPPOSITION TO PLAINTIFF’S EX PARTE MOTION
     ACTIVE 44934132v1
 1   for example, Plaintiff had not frustrated the mandatory settlement conference this Court
 2   ordered to take place over four months ago. Thus, far from enjoining the pending
 3   settlement discussions in the Froio case (which controlling Ninth Circuit precedent
 4   precludes anyway), the Court should stay proceedings in this case until the Froio court
 5   can consider a motion for preliminary approval.
 6   II.     FACTUAL AND PROCEDURAL BACKGROUND
 7           A.      Plaintiff Has Obstructed Settlement In The Hilsley Case
 8           Although Plaintiff’s motion ostensibly seeks “clarity” that her counsel have the
 9   sole ability to negotiate settlement of this case, the irony is that she and her counsel have
10   obstructed settlement in this case. This Court’s original scheduling order set a mandatory
11   settlement conference date of April 1, 2019 before Magistrate Judge Dembin. [Dkt. 14.]
12   In the weeks leading up to that MSC date, Plaintiff and her counsel refused to produce
13   key damages calculations and refused to produce their survey/damages expert for
14   deposition. Ocean Spray’s MSC statement pointed out that Ocean Spray would be in no
15   position to participate meaningfully in an MSC until it had deposed Plaintiff’s key
16   experts. Indeed, Ocean Spray had to bring a successful motion to compel the deposition
17   of Plaintiff’s key survey/damages expert, Dr. Belch. We do not know what Plaintiff said
18   in her MSC statement, but we do know what happened after Ocean Spray submitted its
19   MSC statement. Literally the day after the MSC statements were submitted, and nearly a
20   week before the MSC was set to occur, Magistrate Judge Dembin entered an order taking
21   the MSC off calendar, concluding it would be “futile.” [Dkt. 96.]
22           Until very recently, this case has been in an aggressive litigation posture with the
23   Court recently resolving three summary judgment motions and a motion to decertify the
24   class. The parties here made no headway in discussing settlement on any basis as long as
25   those motions remained unresolved. In particular, the motion to decertify was litigated
26   over an extended period of time because extensive expert discovery was required as part
27   of that motion. Furthermore, the Court has not heard the last of the shortcomings in
28   Plaintiff’s expert reports, because they will be raised in connection with the motions in

                                                    4
                                                                                     3:17-CV-2335
                         DEFENDANT’S OPPOSITION TO PLAINTIFF’S EX PARTE MOTION
     ACTIVE 44934132v1
 1   limine, should this case eventually get that far. In short, although any negotiated
 2   resolution was only ever going to be on a nationwide basis, this case has never been a
 3   proper vehicle to achieve such resolution.
 4           B.      Plaintiff Froio Has Cooperated In Settlement Discussions
 5           In sharp contrast, Plaintiff Froio and his counsel in the Massachusetts action have
 6   been responsive and cooperative. Although Plaintiff derides the efforts of Froio and his
 7   counsel in litigating that matter to date, the simple reality is that the proceedings before
 8   this Court in the Hilsley case have not been held in a secret star chamber. Most of the
 9   evidence, and all of the Courts’ rulings, have been publicly available for all the world to
10   see and, more important, to factor into any settlement discussions. Admittedly, the Froio
11   team has avoided filing ill-fated motions to exclude experts and has not engaged in such
12   dilatory tactics as refusing produce experts for deposition until compelled to do so by
13   court order. The Froio team, unlike Plaintiff, put themselves in a position to conduct a
14   meaningful mediation as scheduled, rather than engage in conduct that would render
15   mediation “futile.” But any notion that Ocean Spray has attempted, or would have been
16   able, to negotiate a settlement with some uninformed and complicit group of plaintiff’s
17   lawyers is both foolish and far-fetched.
18           There are limits to what Ocean Spray can disclose at this juncture due to the
19   confidentiality of the Froio mediation in Massachusetts. Ocean Spray can confirm that
20   the mediation occurred over 2 days, on June 18, 2019 and resuming on July 18, 2019.
21   Both sessions were held before the Hon. Stephen Neel (Ret.), a respected judge and
22   current JAMS mediator. Again, deferring to the limits of what can be disclosed, it is safe
23   to say that a significant consideration for the Froio plaintiffs in mediation was the risk at
24   trial for what this Court has termed the “death knell” [Dkt. 83 at 8:21–22] for the basic
25   claim both here and in Massachusetts—namely, that plaintiffs would eventually get
26   nothing because they could not prove that malic and fumaric acids function as flavors in
27   Ocean Spray’s products.

28

                                                   5
                                                                                     3:17-CV-2335
                         DEFENDANT’S OPPOSITION TO PLAINTIFF’S EX PARTE MOTION
     ACTIVE 44934132v1
 1           Notwithstanding the mediation confidentiality, there are some facts that can be
 2   disclosed. To begin, Ocean Spray produced the same sort of documents to the Froio
 3   plaintiffs as were produced in this case. Ocean Spray also produced national wholesale
 4   sales figures (similar to the California wholesale figures provided to Plaintiff). Both the
 5   Froio plaintiffs and Judge Neel had access to the publicly available court records in this
 6   case. This included motion papers in which Ocean Spray identified what it viewed as
 7   significant shortcomings in the reports and methods employed by Plaintiff’s experts. In
 8   short, the parties had more than sufficient information to conduct meaningful, good faith,
 9   arms’ length settlement negotiations – indeed precisely the kind of information that
10   Plainitff had kept to herself and rendered the scheduled MSC futile.
11           At this point, nothing has been made public about the mediation or its outcome.
12   However, Ocean Spray anticipates that the Froio plaintiffs will file a motion for
13   preliminary settlement approval within the next 30 days. At that point, the terms of the
14   proposed settlement will be publicly available.
15           Of course, in support of any motion for preliminary approval, the parties will have
16   to demonstrate that the terms are fair and reasonable and that the settlement was the
17   product of good faith, arms’ length negotiations and not collusive. Prima facie, a two-
18   day mediation before a retired judge would certainly provide the setting for such a
19   settlement, but ultimately that would be for a court to decide—namely, the United States
20   District Court for the District of Massachusetts. In all events, Ocean Spray cannot be
21   faulted for exploring a resolution that would bring an end to all of this class litigation, nor
22   for doing so with an adversary in a position to produce such a result (Froio), as opposed
23   to negotiating a one-state resolution with Plaintiff that did nothing to address claims in
24   the remaining states.
25           Let’s call Plaintiff’s application out for what it is: simply, her lawyers are
26   concerned they might be frozen out of their fees by virtue of a settlement in Froio. They

27   have no basis to complain that the interests of any “class,” be it California or nationwide,

28   are not protected because as of the filing of the ex parte application they had no idea

                                                    6
                                                                                      3:17-CV-2335
                         DEFENDANT’S OPPOSITION TO PLAINTIFF’S EX PARTE MOTION
     ACTIVE 44934132v1
 1   what the terms of any such settlement might be. For that matter, they still don’t know
 2   because the mediation confidentiality precludes any disclosure of terms for now.
 3   Notably, the same lawyers have put before the Court the docket from Froio, so they
 4   obviously knew mediation was scheduled, yet they never asked to participate. They
 5   never took steps to create the monopoly they are asking this Court to fashion for them. In
 6   any event, as discussed below, none of the relief Plaintiff is seeking from this Court is
 7   legally available to her. Indeed, the monopoly she seeks is actually foreclosed by binding
 8   Ninth Circuit precedent.
 9   III.    ARGUMENT
10           A.      Plaintiff’s Ex Parte Is Improper Because There Is No Emergency
11           Plaintiff is not entitled to ex parte relief because she has not demonstrated any
12   emergency that warrants it. “Ex parte relief is a form of emergency relief, which requires
13   the moving party show why regular motion procedures ‘must be bypassed’ and why the
14   use is justified.” Ewing v. K2 Prop. Dev., LLC, No. 16-cv-0678-LAB-AGS, 2018 WL
15   3436970, at *1 (S.D. Cal. July 17, 2018) (emphasis added) (citing Mission Power Eng’g
16   Co. v. Cont’l Cas. Co., 883 F. Supp. 488, 490, 492 (C.D. Cal. 1995)); Langer v. McHale,
17   No. 13cv2721-CAB-NLS, 2014 U.S. Dist. LEXIS 183550, at *4 (S.D. Cal. Aug. 20,
18   2014) (“An ex parte application seeks to bypass the regular noticed motion procedure;
19   consequently, the party requesting ex parte relief must establish a basis for giving the
20   application preference.”). “Generally, the moving party must show irreparable injury or
21   prejudice will result without emergency relief.” Ewing, 2018 WL 3436970, at *1.
22           In her rush to thwart any possible settlement in another action pending in a
23   different district court, Plaintiff fails to establish the existence of any circumstances that
24   could justify her motion, let alone having her motion heard on an ex parte basis. Most
25   notably, she cannot point to any such settlement (because nothing has been made public),
26   much less establish that its terms would irreparably injure or prejudice her or that its
27   approval is sufficiently imminent, to justify emergency relief. Plaintiff contends that she
28   went through the motions to seek ex parte relief by taking the proper steps to notify
                                                    7
                                                                                      3:17-CV-2335
                         DEFENDANT’S OPPOSITION TO PLAINTIFF’S EX PARTE MOTION
     ACTIVE 44934132v1
 1   Ocean Spray’s counsel pursuant to the Court’s local rules, but neglects to even address
 2   why she needs to be heard on an ex parte basis in the first place. Neither her motion nor
 3   the accompanying declaration of her counsel allege any emergency or threat of
 4   irreparable harm that could justify hearing her motion on an expedited basis. See AF
 5   Holdings LLC v. Doe, No. 12cv01525 LAB(RBB), 2012 WL 3061481, at *2 (S.D. Cal.
 6   July 24, 2012) (denying plaintiff’s ex parte application to conduct expedited discovery in
 7   part because plaintiff failed to “discuss whether its request is a proper subject for ex parte
 8   consideration or why the regular noticed motion procedures must be bypassed”).
 9           Even if the parties reach a settlement in the Froio action, that settlement would not
10   have any impact upon Plaintiff’s claims, or those of California consumers, until it is
11   approved by the Massachusetts court, something that could not occur quickly or in secret.
12   See Fed. R. Civ. P. 23(e) (setting forth detailed procedures for obtaining court approval
13   of a class action settlement); see also Ciuffitelli v. Deloitte & Touche LP, No. 3:16-cv-
14   00580-AC, 2019 WL 1441634, at *6 (D. Or. Mar. 19, 2019) (“The process of approving
15   a class action settlement involves multiple steps and can be time consuming.”). In the
16   event Plaintiff concludes that any such settlement in fact could cause her irreparable
17   injury or prejudice (which fear, for now, is uninformed and baseless), she would have
18   time to take appropriate steps to raise her concerns in an orderly fashion, not through the
19   kind of manufactured emergency her ex parte application seeks to create.
20           There simply is no emergency here. Any settlement reached in Froio would not be
21   approved in the time it would take Plaintiff to properly notice her motion for regular
22   hearing. And any harm that Plaintiff could possibly presume to suffer as a result of a
23   settlement that might be announced in Froio is not irreparable, because she does not even
24   know what those terms might be, much less that she would be harmed by them.
25           Ex parte motion practice is not proper just because a party would prefer to have
26   relief granted sooner rather than later; it must be justified by compelling proof of some
27   emergency or threat of irreparable harm. Plaintiff has failed to present any and her
28   application should be denied.
                                                   8
                                                                                     3:17-CV-2335
                         DEFENDANT’S OPPOSITION TO PLAINTIFF’S EX PARTE MOTION
     ACTIVE 44934132v1
 1           B.      The Ninth Circuit Has Prohibited Injunctive Relief Against Other
 2                   Settlements In Other Cases
 3           Plaintiff’s accusations that Ocean Spray is engaging in a nefarious-sounding
 4   “reverse auction” are completely unfounded, and do not give this Court any authority to
 5   enjoin Ocean Spray from simultaneously negotiating a nationwide settlement of similar
 6   claims raised in a class action filed in a different forum. In fact, the precise relief
 7   Plaintiff seeks has been prohibited by the leading case cited (but not discussed) in her
 8   own moving papers, Negrete v. Allianz Life Ins. Co. of N. Am., 523 F.3d 1091 (9th Cir.
 9   2008).
10           In Negrete, the Ninth Circuit reversed an order from the Central District that
11   prevented the defendants from proceeding with settlement negotiations in similar class
12   actions in other federal districts without first obtaining permission from the plaintiff’s
13   counsel. As in Negrete, see id. at 1095, Plaintiff’s counsel submitted a proposed order
14   that effectively would create an injunction precluding any other class representative, class
15   counsel, or other court from doing anything that would indirectly affect Plaintiff’s
16   recovery of damages and fees:
17               The Law Offices of Ronald A. Marron and the Law Office of David
18           Elliot and their individual attorneys (“Class Counsel”) shall have the sole
             authority to perform or delegate as appropriate the following tasks on
19           behalf of the certified Class:
20                  a)    Conduct settlement negotiations with Defendant and if there is
             a settlement, propose a claims protocol and plan of allocation;
21                  b)    Enter into stipulations and/or agreements with opposing
22           counsel as necessary for the conduct of the litigation;
                    c)    Determine and present (in briefs, oral argument, or such other
23
             fashion as may be appropriate, personally or by a designee) to the Court and
24           opposing parties the position of the Plaintiff and the Class on all matters
             arising during pretrial proceedings and at trial;
25
                    d)    Coordinate and conduct discovery on behalf of Plaintiff and
26           the Class consistent with the requirements of the Federal Rules;
                    e)    Allocate the distribution of attorneys’ fees and reimbursement
27
             of expenses ordered by the Court, if any; and
28

                                                    9
                                                                                      3:17-CV-2335
                         DEFENDANT’S OPPOSITION TO PLAINTIFF’S EX PARTE MOTION
     ACTIVE 44934132v1
 1                  f)     Perform such other duties as may be incidental to the proper
 2           coordination of pretrial and trial activities authorized by further order of this
             Court.
 3              The Court hereby retains jurisdiction over the claims of the certified
 4           Class for all purposes, including settlement approval.

 5   [Proposed Order submitted by Plaintiff on July 25, 2019, emphasis added.]
 6           By seeking a veto power on any national settlements, Plaintiff wants the Court to
 7   force Ocean Spray to negotiate “exclusively” with her and her counsel, even though they
 8   are not in a position to provide complete relief or to put an end to this litigation because
 9   of her tactical decision to pursue only one-state relief, even though the issues raised by
10   her claims are necessarily governed by federal food labeling law. That is improper,
11   unlawful, and merely ensures more and further litigation, not an end to it. Plaintiff hopes
12   that by framing her request as merely asking this Court to “amend” and “clarify” its
13   earlier class certification order to provide relief she never requested, [Dkt. 199 at 6:1820],
14   the Court will not notice the substance and effect of what she seeks. But that is exactly
15   the same type of disguised injunction that the Ninth Circuit rejected in Negrete:
16           The order enjoins Allianz from even discussing settlements in other cases
17           that could affect any claims in this litigation, without obtaining the permission
             of its opponent in this litigation or allowing its opponent to actually conduct
18           the discussions; it further precludes any proposed settlement of other cases
19           without the approval of this district court. In practical effect, it was an
             injunction. The consequences of the order are serious to say the least—none
20           of the other cases in which Allianz is, or may be, involved can be settled by
21           or in the other courts in which they are located absent permission of Negrete
             Counsel and the court in this case. . . . Nor does Negrete’s attempt to
22
             characterize the order as nothing more than a scheduling order change our
23           analysis. That is just another inventive label with no real substance. The order
             does not set forth a mere pretrial procedure, or merely prescribe the conduct
24
             of the parties while they await trial. As already explained, the order effectively
25           precludes Allianz from proceeding in other actions brought against it in
             other courts. In fact, the district court recognized as much when it declared
26
             that it did not presently intend to enforce the order as to certain other federal
27           actions because it did not wish to interfere with the other judges’ handling of
             the progress of those actions at that time.
28

                                                    10
                                                                                       3:17-CV-2335
                         DEFENDANT’S OPPOSITION TO PLAINTIFF’S EX PARTE MOTION
     ACTIVE 44934132v1
 1   Negrete, 531 F.3d at 1097 (emphasis added).
 2           Thus, Plaintiff is trying to do here exactly what the Ninth Circuit in Negrete said
 3   was improper. 5 And in support of those efforts, Plaintiff tries to play a similar trump card
 4   as did the Plaintiff in Negrete: accusing Ocean Spray of engaging in a reverse auction.
 5   But Plaintiff ignores the fact that the Ninth Circuit categorically dismissed Negrete’s
 6   argument based on an alleged reverse auction, noting that “[e]ven supposing that [a
 7   reverse auction] would be enough to justify an injunction of one district court by another
 8   one, there is no evidence of underhanded activity in this case.” Id. at 1099. The Ninth
 9   Circuit then explained that allowing one district court to enjoin proceedings in another
10   whenever the specter of a reverse auction was raised would have the practical effect of
11   foreclosing the possibility of ever settling competing class actions: “none of the
12   competing cases could settle without being accused by another of participating in a
13   collusive reverse auction.” Id. at 1100 (quoting Rutter & Wilbanks Corp. v. Shell Oil Co.,
14   314 F.3d 1180, 1189 (10th Cir. 2002).6 Plaintiff’s argument assumes the very worst in
15   both Ocean Spray and the Froio team, but also assumes that another federal court, in the
16   person of Judge Saylor of the District of Massachusetts, would be unable to see through
17   any collusive settlement.
18           Even if the Court were to accept Plaintiff’s insinuation that the mere possibility of
19   a so-called “reverse auction” was grounds to enjoin proceedings in another district court
20   (a position the Ninth Circuit declined to endorse), Plaintiff would still not be entitled to
21   the relief she seeks because she has failed to substantiate her accusations. See id. at 1109
22   (“Negrete Counsel floated out the specter of a reverse auction, but brought forth no facts
23

24
     5
       Indeed, if the law were as Plaintiff argues, the Froio plaintiffs would be filing papers in
     the District of Massachusetts seeking to enjoin any efforts by Plaintiff to swoop in and
25   settle before the Froio court could consider a motion for preliminary approval.
26
     6
       The “reverse auction” specter was also raised recently in Espinosa v. Ahearn, 926 F.3d
     539 (9th Cir. 2019). Despite having the opportunity to condemn such “auctions” outright
27   (if the law actually condemned them as such), the en banc panel of the Ninth Circuit
28
     again brushed “reverse auction” objections aside as unsupported by any evidence. Id. at
     569.
                                                    11
                                                                                     3:17-CV-2335
                         DEFENDANT’S OPPOSITION TO PLAINTIFF’S EX PARTE MOTION
     ACTIVE 44934132v1
 1   to give that eidolon more substance.”). And the Ninth Circuit is not alone in rejecting
 2   unfounded assertions of a “reverse auction” as a basis for interfering with efforts to settle
 3   class actions. See, e.g. Rutter & Wilbanks Corp. v. Shell Oil Co., 314 F.3d 1180, 1189
 4   (10th Cir. 2002) (“Absent some more concrete evidence of collusion than Objector’s
 5   conclusory allegations and inferences, we decline to disturb the district court’s
 6   conclusion that the settlement was not a collusive reverse auction.”); Zepeda v. Paypal,
 7   Inc., No. 10-cv-02500-SBA (JCS), 2014 WL 1653246, at *7 (N.D. Cal. Apr. 23. 2014)
 8   (ignoring allegations of a reverse auction that were “conclusory and unsupported by
 9   evidence”); Smith v. CRST Van Expedited, Inc., No. 10-cv-1116-IEG (WMC), 2012 WL
10   5873701, at *4 (S.D. Cal. Nov. 20, 2012) (“[T]hough Cole makes passing reference to
11   the possibility of a reverse auction, he makes no showing of anything suggesting
12   impropriety on the part of the settling parties.”). Here, Plaintiff offers no evidence of a
13   “reverse auction” beyond baseless conclusory allegations and the fact that the Froio
14   action was filed after Hilsley. As the preceding cases—including the one case Plaintiff
15   herself relies upon—establish, that is not enough.7 Moreover, the fact of a mediator-
16   supervised process that would require approval by a district court judge creates a more-
17   than-adequate safeguard against the specter of an unfair settlement.
18           The appointment of Plaintiff’s counsel as class counsel changes nothing—
19   especially in light of the litigation conduct that frustrated settlement prospects in the
20   Hilsley case. In this regard, Judge Bernal’s opinion in Hibler v. Santander Consumer
21   USA, Inc., Case No EDCV-13-1354-JGB, 2013 WL 12137716 (C.D. Cal. Nov. 21, 2013)
22   iS instructive. There, a series of class actions had been filed in 2011, and several were
23   consolidated in the Northern District of Illinois, with Espejo as lead plaintiff and his
24   counsel was appointed as interim lead counsel. Espejo and the defendant engaged in
25

26
     7
      Plaintiff’s companion citation to Newburg on Class Actions is similarly unavailing, as
     the section she cites relates to potential issues in approving a class settlement, and not the
27   enjoining of a settlement in one district by a court in another. See William B. Rubenstein
28
     et al., Newberg on Class Actions § 13:60 (5th ed. Supp. 2019) (discussing reverse auctions
     in the context of settlement approval).
                                                    12
                                                                                     3:17-CV-2335
                         DEFENDANT’S OPPOSITION TO PLAINTIFF’S EX PARTE MOTION
     ACTIVE 44934132v1
 1   mediation in August 2013, but that mediation broke down, eventually prompting the
 2   mediator to inform the parties that “perpetuating the appearance of an ongoing mediation
 3   when there is an apparently irreconcilable disagreement seems inappropriate to me, so I
 4   will close my file and consider the mediation as terminated.” Id., at *2, n.6.
 5           Enter plaintiff Hibler, whose complaint was filed in the Central District of
 6   California on August 2, 2013 – some two years after the cases consolidated in the
 7   Northern District of Illinois, and only a few days before the Espejo-led mediation
 8   terminated. The defendant, notwithstanding the appointment of Espejo’s counsel as
 9   “interim lead counsel,” engaged in mediation with Hibler before a different mediator,
10   Judge Papas. As the court noted, “During the mediation and subsequent negotiations,
11   Defendant contends he never disclosed nor discussed with Judge Papas or [Hibler’s]
12   counsel the terms of the proposed settlement between Defendant and [Espejo].” Id. at *2.
13   Hibler and defendant eventually concluded a global settlement that would resolve all
14   claims pending in all of the various class actions, including Espejo. Id.
15           In rejecting Espejo’s efforts to intervene in the Hibler case, Judge Bernal rejected
16   Espejo’s suggestions that the Hibler settlement was the product of a collusive reverse
17   auction. The court specifically noted that the Hibler settlement had been reached through
18   mediation before an experienced judge and negotiated between experienced counsel. Id.
19   at *5, n.11. The court further noted that that Espejo’s rights were protected because he
20   could object to the settlement and/or opt out if he was unhappy with it. Id. at *4.
21   Similarly here, if a settlement ultimately materializes in Froio, those same avenues of
22   relief are available to Plaintiff. What is not available is the kind of court-ordered
23   roadblock she is requesting to prevent any settlement negotiations from occurring or
24   settlement being reached in the Froio case.
25           Possibly recognizing that Negrete does not support her, Plaintiff recently filed a
26   procedurally unauthorized “response” [Dkt. 203] to Ocean Spray’s required notice of
27   opposition, and relied upon a district court case decided three years before the Ninth
28   Circuits’ Negrete decision: In re Am. Online Spin-Off Accounts Litig., No. 04-1581-
                                                   13
                                                                                      3:17-CV-2335
                         DEFENDANT’S OPPOSITION TO PLAINTIFF’S EX PARTE MOTION
     ACTIVE 44934132v1
 1   RSWL, 2005 WL 5747463 (C.D. Cal. May 9, 2005). In addition to being inconsistent
 2   with Negrete, that case is completely distinguishable. There, a total of twelve class
 3   actions alleging that AOL opened spin-off sub accounts (“SOSAs”) without permission
 4   were consolidated in the Central District pursuant to the multidistrict litigation statute, 28
 5   U.S.C. § 1407. Id. at *1. Months later—apparently after some unsuccessful attempts by
 6   the defendant to settle the MDL actions—AOL reached a settlement in a separate class
 7   action pending in an Illinois state court. Id. at *2. The MDL plaintiffs subsequently
 8   sought an order enjoining the Illinois settlement from proceeding, claiming that “when
 9   AOL was unsuccessful in settling the MDL SOSA litigation before this Court, it secretly
10   negotiated to settle the MDL SOSA claims in a completely unrelated non-SOSA state
11   court.” Id. at *3. 8 The district court eventually held that an injunction was warranted
12   under the All Writs Act, noting that the case presented extraordinary circumstances.
13           The court based its decision on two distinguishing facts. First, the court noted that
14   “the parties have begun -settlement [sic] negotiations in the MDL litigation” and that
15   settlement of the Illinois action would likely “eviscerat[e] the Court’s MDL jurisdiction
16   over the putative SOSA class.” Id. at *5. Second, the court also noted that enjoining the
17   Illinois settlement in favor of the MDL proceedings was in line with the purposes of the
18   MDL statute—”to allow ‘centralization’ and to prevent the type of forum-shopping that
19   can occur from reverse auctions.” Id.
20           Neither element is present here. By her own conduct, Plaintiff impeded settlement
21   discussions to the point that Magistrate Judge Dembin cancelled a Court-ordered and
22   scheduled mandatory settlement conference on the grounds that “a settlement conference
23   at this time is futile.” [Dkt. 96.] Additionally, there have been no MDL proceedings
24   initiated regarding Ocean Spray’s juices, so any centralization policy is inapplicable.9
25

26
     8
       By filing her purported notice of related case, Plaintiff has conceded that at least the
     “unrelated” component in AOL is missing here.
27   9
       Additionally, America Online is distinguishable because there was evidence of some
28
     collusion between AOL and the Illinois plaintiffs, something that is entirely absent here.
     In support of their motion, the MDL plaintiffs noted that no references had been made to
                                                   14
                                                                                     3:17-CV-2335
                         DEFENDANT’S OPPOSITION TO PLAINTIFF’S EX PARTE MOTION
     ACTIVE 44934132v1
 1           C.      Plaintiff’s Notice To Relate The Froio Case Is An Admission That The
 2                   Subject Cases Should Be Settled On A National Basis
 3           Plaintiff’s attempt to enjoin a national settlement is completely undermined by her
 4   recently filed Notice of Related Case. [Dkt. 198]. In that Notice, Plaintiff asserts that:
 5                   The plaintiffs in the Froio action assert identical claims to those
 6                   asserted in the present Hilsley action that certain Ocean Spray
                     juice products contain undisclosed flavoring ingredients called
 7                   malic acid and fumaric acid despite being labeled as containing
 8                   “No Artificial Flavors.” Froio Compl., ¶¶ 17-33. The Froio
                     plaintiffs seek to represent a class defined as “all persons in the
 9                   United States who purchased the Products during the class
10                   period, excluding people in California” as well as Massachusetts
                     and New York sub-classes. Froio Compl., ¶ 46. The Froio
11
                     plaintiffs assert consumer protection claims under the laws of
12                   Massachusetts and New York. Assignment to a single district
                     judge would be likely to effect a saving of judicial efforts and
13
                     resources. However, the Froio action is currently pending before
14                   the Honorable Judge F. Dennis Saylor, IV of the United States
                     District Court for the District of Massachusetts. For the
15
                     foregoing reasons, Plaintiff hereby provides notice that Froio is
16                   related to the present action.
17   [Id.,emphasis added]
18           Regardless of the merits of Plaintiff’s Notice, 10 relating cases is appropriate where
19   the cases at issue “involve a common question of law or fact.” Fed. R. Civ. P. 42(a).
20
     SOSAs in the Illinois action until the day the Illinois plaintiffs simultaneously filed an
21   amended complaint and a motion to approve their settlement with AOL. Id. at *2. A
22   similar situation is not present in the Froio litigation. [See Dkt. 199, Ex. 1 (September 24,
     2018 class action complaint from the Froio action).] Indeed, Plaintiff’s own moving
23   papers establish that the fact and date of mediation in Froio were posted on the docket.
24   Nothing was carried out in secret.
25   10
       Ocean Spray notes that Rule 42 does not confer authority on courts to consolidate
26
     actions pending in different district courts. See Elec. Payment Sys. v. Elec. Payment Sols.
     of Am. Inc., No. 1:14-cv-02624-WYD-MEH, 2019 WL 2106416, at *1-2 (D. Colo. Jan.
27   17, 2019) (citing cases from several circuits for the proposition that “when a party moves
28
     to consolidate cases pending in different districts, the court so moved lacks the authority
     to grant the motion”).
                                                   15
                                                                                       3:17-CV-2335
                         DEFENDANT’S OPPOSITION TO PLAINTIFF’S EX PARTE MOTION
     ACTIVE 44934132v1
 1   Thus, Plaintiff cannot—with any consistency—file a Notice in which she informs the
 2   Court that the two cases are so similar that “[a]ssignment to a single district judge would
 3   be likely to effect a saving of judicial efforts and resources,” [Dkt. 198, at 1:14–15], and
 4   then at the same time argue that Ocean Spray should be barred from effecting any
 5   settlement on a nationwide basis, consistent with FDCA labeling requirements. There is
 6   simply no room for state-by-state relief.
 7           D.      This Case Should Be Stayed Pending A National Settlement in Froio.
 8           Food labels are governed by the Food, Drug, and Cosmetic Act on a national basis,
 9   and food labels must therefore be consistent on a national basis. See 21 U.S.C. § 343-
10   1(a)(3) (“[N]o State or political subdivision of a State may directly or indirectly establish
11   under any authority or continue in effect as to any food in interstate commerce– . . . any
12   requirement for the labeling of food of the type required by section . . . 343(k) . . . that is
13   not identical to the requirement of such section.”); Brod v. Sioux Honey Ass’n, 927 F.
14   Supp. 2d 811, 822 (N.D. Cal. 2013) (“The Federal Food, Drug, and Cosmetic Act
15   (“FDCA”), 21 U.S.C. § 301, et. seq., establishes national uniform food labeling
16   requirements.”). Ocean Spray is a manufacturer and sells to distributors and retailers, so
17   it cannot control which bottles go to which states. Therefore, any potential injunctive
18   relief that could be part of a settlement (e.g., label changes) would have be made on a
19   consistent, national basis, and any injunctive relief for a Rule 23(b)(2) class would
20   likewise have to be implemented on a national basis. There is no room for any
21   “California-specific” relief.
22           The Froio case has three significant advantages for producing a resolution
23   compared to the Hilsley case. First, that case already includes most of the country—with
24   a putative class representing 49 of the 50 states, and can easily be expanded to cover all
25   50 states, thereby putting an end to both cases. “The Ninth Circuit maintains a ‘strong
26   judicial policy’ in favor of settlement of class actions.” Gutierrez-Rodriguez v. R.M.
27   Galicia, Inc., No. 16-CV-00182-H-BLM, 2018 WL 1470198 at *4 (S.D. Cal. Mar. 26,

28   2018); see also Class Plaintiffs v. City of Seattle, 955 F.2d 1268, 1276 (9th Cir. 1992).

                                                   16
                                                                                      3:17-CV-2335
                         DEFENDANT’S OPPOSITION TO PLAINTIFF’S EX PARTE MOTION
     ACTIVE 44934132v1
 1           Second, Ocean Spray is headquartered in Massachusetts, the venue for the Froio
 2   action. Accordingly, there is no issue with extraterritorial application of any state
 3   consumer protection law; Massachusetts law is generally applicable to Ocean Spray’s
 4   activities vis a vis consumers. The same is not true for this Court, because there are
 5   limits on the extra-territorial application of California’s consumer protection laws as
 6   pertains to non-citizen corporations (like Ocean Spray) and non-California consumers.
 7   See Norwest Mortg., Inc. v. Superior Court, 72 Cal. App 4th 214, 223-24 (1999)
 8   (California’s UCL does not apply to foreign corporation’s conduct that occurs outside
 9   California and may harm non-California residents); see also Mazza v. Am. Honda Motor
10   Co., 666 F.3d 581, 594 (9th Cir. 2012) (reversing certification of nationwide class based
11   on assumption that California law could apply to transactions outside California
12   involving non-California citizens).
13           Third, settlement discussions in Froio have made significant progress, while
14   Plaintiff has rendered even court-ordered settlement discussion futile. This case should
15   be stayed in deference to those advanced discussions to see if a final settlement can be
16   approved in Froio. Jaffe v. Morgan Stanley DW, Inc., 2007 WL 163196 (N.D. Cal. Jan
17   19, 2007) (granting two month stay to allow advanced settlement negotiations to play out
18   in a parallel case).
19   IV.     CONCLUSION
20           Plaintiff’s ex parte application is procedurally defective and wrong on the law.
21   But it does highlight the need for a consistent and comprehensive national solution to the
22   malic acid cases. Ocean Spray respectfully requests that Plaintiff’s ex parte should be
23   denied, and in particular that her proposed order should be rejected as being an unlawful
24   injunction against other proceedings and settlements. Ocean Spray further respectfully
25   requests that the Court stay further proceedings in this case for 60 days to see if the
26   //
27   //

28

                                                  17
                                                                                    3:17-CV-2335
                         DEFENDANT’S OPPOSITION TO PLAINTIFF’S EX PARTE MOTION
     ACTIVE 44934132v1
 1   settlement in Froio can be expanded to include California, which would resolve this
 2   dispute in all 50 states.
 3   Dated: August 1, 2019                   Respectfully submitted,
 4                                           GREENBERG TRAURIG, LLP
 5

 6                                           By: /s/: Rick L. Shackelford
 7
                                                Rick L. Shackelford
                                                Adam Siegler
 8                                           Attorneys for Defendants
 9
                                             Ocean Spray Cranberries, Inc. and
                                             Arnold Worldwide, LLC
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  18
                                                                                 3:17-CV-2335
                         DEFENDANT’S OPPOSITION TO PLAINTIFF’S EX PARTE MOTION
     ACTIVE 44934132v1
